DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant’s arguments with respect to claims 1 - 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that Gao et al. do not teach or suggest in response to communication with the user terminal receiving a telephone call, recognizing the voice of the caller; generating a voice recognition result based on the voice of the caller to determine whether or not to provide the telephone call contents to a user (Amendment, page 7).

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over klein et al. (US PAP 2013/0110510) in view of Kau et al. (US PAP 2016/0036969).

a communication device configured to communicate with a user terminal (“A natural language call router forwards an incoming call from a caller to an appropriate destination.”; Abstract); 
an input processor configured to, in response to communication with the user terminal receiving a telephone call, recognize a voice of a caller of the telephone call received by the user terminal and generate a voice recognition result based on the voice caller (“receiving a speech signal representing words spoken by a caller, and a speech recognizer responsive to the speech signal for producing recognized text corresponding to the spoken words.”; paragraph 11); and
a dialogue manager configured to determine telephone call contents of the caller based on the voice recognition result and determine whether or not to provide the telephone call to a user based on the telephone call contents (“A robust parser is responsive to the recognized text for detecting a class of words in the recognized text.  The class is defined as a group of words having a common attribute.  An interpreter is responsive to the detected class for determining the destination for routing the call”: paragraph 11). 
However, Klein et al. do not specifically teach providing the telephone call contents to a user based on the telephone call contents.
Kau et al. disclose transcribing, with a processing device, a stream of voice data representing at least a portion of a telephone conversation into a string of text data; extracting contact information from the text data; and sending at least a portion of the contact information to a recipient calling device (paragraph 7).


As per claims 2, 12, Klein et al. in view of Kau et al. further disclose the dialogue manager determines whether or not a decision making is necessary based on the voice recognition result and requests the user to input a confirmation command when the decision making is necessary (“the recipient calling device 14 may be configured to 
compare the received caller contact information to existing contact records and suggest saving the contact information to a specified existing contact record or creating a new contact record.”; Kau et al., paragraphs 28, 29).

As per claims 3, 13, Klein et al. in view of Kau et al. further disclose the dialogue manager determines that the decision making is necessary when the caller of the telephone call requests an answer of the user (“the recipient calling device 14 may be configured to display an inquiry regarding whether or not the call recipient would like to save the caller contact information.”; Kau et al. paragraphs 28, 29). 

As per claims 4, 14, Klein et al. in view of Kau et al. further disclose the dialogue manager determines a recommendation score for the telephone call contents based on the telephone call contents and determines whether or not to provide the telephone call contents to the user based on the recommendation score (“determine the destination in accordance with a rule that defines a destination based on a combination of the detected classes.  The rule may be selected from among multiple rules that define destinations for different combinations of classes.  The rule may be selected based on a count corresponding to sum of weights assigned to the classes defined in the rule.”; Klein et al. paragraph 13). 

As per claims 5, 15, Klein et al. in view of Kau et al. further disclose the dialogue manager compares the telephone call contents and user information and determines the recommendation score based on the comparison result (“The rule may be selected based on a count corresponding to sum of weights assigned to the classes defined in the rule”; Klein et al. paragraphs 13).

As per claims 6, 16, Klein et al. in view of Kau et al. further disclose the dialogue manager provides the telephone call contents to the user when the recommendation score exceeds a predetermined reference score (“An interpreting mechanism is responsive to the detected class for determining the appropriate destination for routing the call…The rule with the highest count is considered to be the best rule.  The destination for the best rule is set as the determined destination (block 224).”; Klein et al. Abstract, paragraphs 99, 100).

As per claims 7, 17, Klein et al. in view of Kau et al. further disclose the dialogue manager recommends a telephone call to the user when the recommendation score exceeds a predetermined reference score (“An interpreting mechanism is responsive to The rule with the highest count is considered to be the best rule.  The destination for the best rule is set as the determined destination (block 224).”; Klein et al. Abstract, paragraphs 99, 100).

As per claims 8, 18, Klein et al. in view of Kau et al. further disclose the dialogue manager determines whether or not a telephone call end point has been reached based on the voice recognition result and terminates the telephone call when the telephone call end point is reached (“provide a telephone call recipient the option of saving the retrieved or extracted information during or soon after the live telephone call to the recipient's calling device”; Kau et al. paragraphs 13, 14).

As per claims 9, 19, Klein et al. in view of Kau et al. further disclose the dialogue manager provides the telephone call contents to the user when the telephone call end point is reached (“provide a telephone call recipient the option of saving the retrieved or extracted information during or soon after the live telephone call to the recipient's calling device”; Kau et al. paragraphs 13, 14).

As per claims 10, 20, Klein et al. in view of Kau et al. further disclose the input processor recognizes the voice of the caller of the telephone call when a telephone call delegation command for the call received by the user terminal is received (“analyzing substantially real-time, or streaming, telephone voice data during a live, two-way telephone conversation in order to identify and retrieve or extract useful caller contact information, or other information based on the voice data… transcribed into text data, and analyzed to identify and retrieve certain data”; Kau et al. paragraphs 13, 14).

Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD SAINT CYR whose telephone number is (571)272-4247.  The examiner can normally be reached on Monday- Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEONARD SAINT CYR/           Primary Examiner, Art Unit 2658